Citation Nr: 1145426	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-40 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of head injury manifested by headaches, vertigo, dizziness, loss of the sense of smell, intermittent numbness of the face and extremities, and tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to special monthly compensation (SMC) on account of the need for the aid and attendance of another or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Board obtained a medical opinion from the Veterans Health Administration.  In September 2011, the Veteran and his representative were sent a copy of the opinion and informed that they had 60 days to submit further evidence or argument.  See 38 C.F.R. § 20.903.  That same month, the Veteran submitted a response indicating that he had no further argument or evidence to submit and wanted the Board to immediately proceed with adjudication of the appeal.  His representative submitted additional argument in November 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMC on account of the need for the aid and attendance of another or being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As suggested by the Veteran's wife, further examination of the Veteran is not possible given the severity of his dementia.  

2.  Competent medical evidence indicates that the Veteran's in-service head injury increased his chance of developing Alzheimer's disease/dementia.  

3.  The Veteran's dementia has resulted in total occupational and social impairment.  

4.  The Veteran has experienced recurrent tinnitus. 

5.  The Veteran has loss of sense of smell.  

6.  While the Veteran reports having daily headaches of about an hour in duration, migraine headaches with characteristic prostrating attacks are not described or shown by medical evidence.  

7.  Even considering the Veteran's subjective complaints of intermittent numbness of the face, the preponderance of the evidence indicates that any incomplete paralysis of the seventh (facial) cranial nerve is at most mild in severity.

8.  There are no objective findings supporting a diagnosis of vestibular disequilibrium.  

9.  Intermittent numbness of the extremities is not shown by competent evidence during the course of the appeal.  

10.  The subjective residuals of head injury, including headaches, vertigo, dizziness, and intermittent numbness of the face and extremities, do not include three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 100 percent for dementia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045 (2011), 4.130, Diagnostic Code 9312 (2011).

2.  The criteria for a separate disability rating of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2011), 4.124a, Diagnostic Code 8045 (2011).

3.  The criteria for a separate disability rating of 10 percent for loss of sense of smell have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.87a, Diagnostic Code 6275 (2011), 4.124a, Diagnostic Code 8045 (2011).

4.  The criteria for a compensable rating for residuals of head injury manifested by headaches, vertigo, dizziness, and intermittent numbness of the face and extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in an April 2009 letter.  This letter advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.

A VA examiner and the Veteran's wife have reported that he is unable to report for further examination due to his Alzheimer's disease/dementia.  Thus, further development in the way of examinations would be uncalled for at this point.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board again notes that the Veteran has dementia that prohibits him from attending further examinations.  As a result, the medical picture may not be as full and complete as would be preferred.  The discussion below is based on the available lay and medical evidence.  The Board will, of course, apply the benefit of the doubt doctrine.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Factual Background

Service treatment records reflect that the Veteran was rendered unconscious for two to three minutes after he was struck on the crown of his head in January 1955.  When he regained consciousness, the Veteran was dizzy, his gait was staggering, and he had a hesitation of speech.  He apparently recovered quickly but his gait was unstable and he felt "drunk."  The records indicate that he ate very little at supper that night and slept very little because he felt as though he was going to fall off his cot.  He ate very little at breakfast the next morning, and went to the hospital where he was admitted for observation and additional testing.  At that time, the Veteran complained that noise was "distracting" especially vibration, and he felt as though his head was going to split open.  He also reported that light hurt his eyes and made him dizzy.  During his hospital stay, the Veteran appeared restless and was disturbed by noise and light.  He was rational but called out for his girlfriend and reported that he could not breathe.  On examination there was no external evidence of any scalp injury, laceration, or hematoma.  Extra ocular movement was normal and sclera was clear, but his pupil reaction to light on fundoscopic examination was not satisfactory.  His eardrums were clear, there was no evidence of blood, and his hearing was normal.  Reflexes in all extremities, including tendon jerk, were intact and normal.  Motor power and sensation were intact.  His gait was staggering but Babinski was negative, bilaterally.  Cranial nerves showed dizziness with gait VIII.  The examiner noted that the Veteran had severe vertigo; he was admitted and placed on blood pressure and pulse reading every two hours.  The readings did not vary during his hospitalization, and laboratory tests were not contributory.  At first, the Veteran covered his eyes with light exposure.  Gradual improvement was noted and his vertigo decreased.  It was noted that the Veteran's improvement was remarkable such that the examiner opined that the probable diagnosis was hysteria.  The Veteran was discharged to duty on the third day.  The Veteran's separation examination was negative for any complaints or findings referable to any residuals of a head injury or neurological problems.  

Currently, several disabilities are considered residuals of the Veteran's in-service head injury.  These include headaches, vertigo, dizziness, loss of the sense of smell, intermittent numbness of the face and extremities, and tinnitus.  Current treatment and examination reports now also show a diagnosis of dementia.  

In March 2008, a VA physician noted that based on the history it was his belief the Veteran's dementia developed in later years and was primarily due to long-standing hypertension.  That same month, a 3 member VA mental health team found the Veteran to be a threat to others by virtue of positive homicidal ideation and possession of multiple firearms and prior episodes of poor impulse control.  An order of detention was signed and the Veteran had to be restrained in hand cuffs after he kicked a police officer.  

In April 2008, the Veteran's wife told a VA nurse that the Veteran had thrown her to the floor and held her down for 30 minutes.  He also reportedly threatened to kill their son if he called the police.  

The Veteran was seen for a VA mental health geropsychiatry evaluation in April 2008.  The physician's assessment included dementia, not otherwise specified.  The physician commented that the dementia was suspected sequela of traumatic brain injury (TBI) due to a closed head wound.  At that evaluation, however, the claims file was not reviewed and the Veteran reported an inaccurate history of being unconscious for 5 days after his head injury.  The note also indicated that the Veteran had previously threatened to strike a VA nurse.  

On mental status examination, the Veteran was alert, attending, and cooperative with repeated encouragement.  A complete work history could not be completed due to the Veteran's digressiveness; when redirected he often became angry.  He was neatly dressed and groomed, and ambulatory with a cane.  His affect was constricted and his mood was described as serious, confrontive, and very easily irritated.  Speech was normal except for raising his voice when angry.  Thought process was linear, goal-directed, digressive, over-inclusive, some confabulation, and difficult to redirect.  Word-finding difficulty was noted.  There were no delusions or hallucinations, and no suicidal or homicidal ideation.  Insight and judgment were poor, and the Veteran was very irritable even with benign questions related to history-taking.  While he was alert to person and place, he was not alert to situation or time.  The physician assigned a Global Assessment of Functioning (GAF) score of 35.  As a point of clarification, the GAF score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 31 to 40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

VA treatment notes indicate that in July 2008 the Veteran was booked in a detention center with a bond of $100,000.  

In September 2008, the Veteran was examined by a private psychiatrist who diagnosed dementia, Alzheimer's type.  The psychiatrist opined that this condition impaired the Veteran's ability to maintain a safe environment and to conduct health, personal, and business affairs in a reasonable manner.  A change in this condition was not foreseen.  In December 2008, a private physician reported that the Veteran required 24 hour supervision and cannot manage his own physical, financial, and mental needs due to diagnosis of Alzheimer's disease and bipolar disorder.  

In December 2008, a social worker at the Veteran's living center reported to a VA social worker that the Veteran demonstrated aggressive and violent behavior towards staff and other residents.  The Veteran routinely "frightens" other residents, barricades himself in his room, and refuses his medications.  A January 2009 VA note indicates that the previous night the Veteran hit a member of the staff at his living center in the stomach and then began throwing things.  

After reviewing the claims file and examining the Veteran in May 2009, the VA physician who examined him in March 2008 diagnosed dementia of the multi-infarct type.  It was noted that the Veteran had not worked since developing a malignant tumor of the left shoulder in 1992.  Regarding current symptoms of the head injury, the Veteran (and his family) reported that he has headaches on a daily basis lasting for about an hour.  It was not clear that he had any accompanying neurological disturbances although there was some question of slurred speech with the headache.  He would get angry if he was bothered during his headaches.  There was no nausea or vomiting but he did have photophobia and phonophobia.  Usually when he has headaches he goes to sleep.  He also endorsed dizziness or vertigo, fatigue, and memory problems.  It was unclear if he had visual problems.  He had hearing aids.  On examination, the Veteran was awake and disoriented to time.  When asked the date, he gave his birth date, and when asked where he was now, he perseverated on giving dates.  On testing receptive language such as pointing to the ceiling, he perseverated on the date.  He could recall 0 out of 2 unrelated words after a few minutes.  His drawings of overlapping pentagons were quite abnormal.  No definite abnormalities were found on cranial nerve examination.  The physician noted the remote history of head injury in the military but could not state with confidence that any of the Veteran's current disabilities were related to the head injury.  

The Veteran was scheduled for a VA TBI examination in April 2010.  However, such examination was cancelled at the Veteran's (and his family's) request as the Veteran was a patient in a nursing home and his degree of dementia rendered it very difficult to evaluate him.  The claims file was sent for review by a VA examiner.  The examiner stated that it was clear from the claims folder and from the fact that he had seen the Veteran in the past that it would not be possible given his dementia to complete the TBI worksheet.  The examiner noted that the Veteran suffers from Alzheimer's disease, that his current mental function was entirely the result of progressive Alzheimer's disease and not due to TBI.  The examiner did not provide a complete rationale for that conclusion, nor was an opinion provided as to whether the Veteran's diagnosed Alzheimer's disease was caused by the head trauma in service or aggravated by the service connected head injury residuals.  The examiner further noted that the Veteran currently resides in a nursing home and cannot do for himself.  

A medical opinion was obtained from the Veterans Health Administration in August 2011.  After a review of the relevant evidence, the neurologist stated that it was clear that the Veteran had moderate to severe head trauma during service.  While he did not exhibit any sign of cognitive impairment after the head trauma until later in life, the trauma most likely increased the Veteran's risk of developing Alzheimer's disease.  The neurologist explained that it has been known from medical journals and text books of neurology that past history of head trauma increases the risk of Alzheimer's disease later in life.  

II. Law and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  The Veteran filed his claim for benefits in March 2009 and requested that his rating be reviewed under the new rating criteria.  

The diagnostic code for rating TBI states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not 
Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The Veteran's representative argues that the Veteran should be given separate ratings for headaches, loss of sense of smell, and intermittent numbness of the face and extremities.  The representative also suggests that as the Veteran has hearing loss, vertigo, and tinnitus, it may be appropriate to rate part of the disability as analogous to Meniere's syndrome.  The Board will first consider rating all of the residuals of head injury separately and then look at the proper rating using the criteria in Diagnostic Code 8045.  

	A. Separate Ratings

Given the facts as set out above, the Board finds that the preponderance of the evidence indicates that the Veteran's current dementia is a residual of the head injury incurred during service.  The Board finds the August 2011 opinion from the VA neurologist particularly probative on this point.  The neurologist ultimately concluded that the head trauma during service most likely increased the risk of the Veteran developing Alzheimer's disease.  The neurologist based this opinion on a review of the entirety of the evidence as well as a review of medical journals and textbooks on neurology.  This opinion is also supported by the April 2008 comment by a VA physician that he suspected that the Veteran's dementia was sequela of TBI due to a closed head wound. 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Board notes that there is some indication that in addition to dementia, the Veteran has bipolar disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his dementia.

The preponderance of the evidence suggests that the Veteran's dementia results in total occupational and social impairment.  For example, the Veteran has demonstrated grossly inappropriate behavior.  He was found to be a threat to others in March 2008 in part because of homicidal ideation and prior episodes of poor impulse control.  He has reportedly kicked a police officer, thrown his wife to the floor and held her down for 30 minutes, threatened to kill his son if he called the police, threatened to strike a VA nurse, was booked in a detention center with a bond of $100,000, demonstrated aggressive and violent behavior towards staff and other residents at a living center, and hit a member of the staff at a living center and began throwing things.  He was noted to have poor judgment.  On examination, practitioners have noted that he was not alert to situation and time.  A GAF score of 35, representing some impairment in reality testing or communication major impairment in several areas, has been assigned.  In addition, in September 2008, a private psychiatrist opined that dementia, Alzheimer's type impaired the Veteran's ability to maintain a safe environment and to conduct health, personal, and business affairs in a reasonable manner.  In December 2008, a private physician reported that the Veteran required 24 hour supervision and cannot manage his own physical, financial, and mental needs due to diagnosis of Alzheimer's disease and Bi-Polar Disorder.  Given the above, the Board finds that with reasonable doubt resolved in his favor, the Veteran's dementia meets the criteria for a 100 percent disability rating.  

The other residuals of head injury include headaches, vertigo, dizziness, loss of the sense of smell, intermittent numbness of the face and extremities, and tinnitus.

As the Veteran has not been diagnosed with Meniere's syndrome, it would not be appropriate to rate the Veteran's residuals of head injury using the rating criteria for that disorder.  

Migraines headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraines with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  With less frequent attacks a 0 percent rating is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  "Prostration" is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).  

In this case, the Veteran reports headaches on a daily basis lasting for about an hour.  There is no nausea or vomiting associated with the headaches, but the Veteran did report some photophobia and phonophobia.  The headaches as described by the Veteran are not characteristic prostrating attacks.  The headaches are rather short in duration and involve light and sound sensitivity.  While the Veteran may go to sleep when he gets a headache, the evidence does not indicate that extreme exhaustion or powerlessness result from the headaches.  As the preponderance of the evidence is against a finding that the Veteran has characteristic prostrating attacks, a separate compensable rating could not be assigned to the headaches residual to head injury.  

The Veteran could receive a separate rating for loss of sense of smell.  Specifically, a 10 percent rating is warranted with complete loss of sense of smell.  38 C.F.R. § 4.87a, Diagnostic Code 6275 (2011).  A note to that diagnostic code indicates that there must be an anatomical or pathological basis for the condition.  Id.  During an examination in March 2008, the Veteran seemed unable to smell powdered coffee.  The examiner diagnosed bilateral anosmia (inability to perceive odors).  While this examination was performed a little over a year before the present claim was filed, the Board still finds it to be probative as it was performed close in time to the present and the Veteran currently cannot be examined.  As bilateral anosmia is shown, a 10 percent disability rating for loss of sense of smell can be assigned under Diagnostic Code 6275.  

Regarding any intermittent numbness of the face, incomplete paralysis of the seventh (facial) cranial nerve warrants a 10 percent rating when moderate and a 20 percent rating when severe.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (2011).  Complete paralysis warrants a 30 percent rating.  Id.  A note to this diagnostic code indicates that this is dependent upon relative loss of innervations of facial muscles.  The above ratings for paralysis of the seventh cranial nerve are for unilateral involvement; when bilateral, the ratings are combined but without the bilateral factor.  See 38 C.F.R. § 4.124a, Introduction to Diseases of the Cranial Nerves.  

In March 2008, the Veteran reported an intermittent facial numbness; however on examination light touch sensation was normal in the face and cranial nerve examination was normal except that he had no up gaze.  In May 2009, cranial nerve examination revealed no definite abnormalities.  The examiner did note that evaluation of extraocular movements was difficult.  While the Veteran reports some numbness of the face, objective examination of the cranial nerves and light touch sensation has been normal.  Given the above, the Board finds that any incomplete paralysis of the seventh (facial) cranial nerve is at most mild in severity.  As the criteria for a compensable rating have not been met, no more than a 0 percent rating could be assigned for the complaints of intermittent facial numbness.  See 38 C.F.R. § 4.31.  

The rating criteria for peripheral vestibular disorders consider dizziness and vertigo.  Under this diagnostic code, occasional dizziness warrants a 10 percent rating and dizziness and occasional staggering warrants a 30 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6024 (2011).  A note to that diagnostic code indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  Id.  None of the medical evidence of record includes findings supporting a diagnosis of vestibular disequilibrium.  While the Veteran endorsed dizziness or vertigo in May 2009, none of the findings on physical examination revealed a vestibular disequilibrium.  Simply put, no objective findings have been made indicating that the Veteran has some sort of disequilibrium.  Unfortunately, as noted above, further examination at this point would be futile due to the Veteran's dementia.  As such, at this point a compensable rating cannot be assigned for the Veteran's complaints of dizziness or vertigo under Diagnostic Code 6024.  

Intermittent numbness of the extremities is not shown by medical or lay evidence during the course of the appeal.  As such, a compensable rating would not be warranted for this disability.  

Recurrent tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  As the Veteran has tinnitus, he could also be assigned a separate 10 percent rating for that disability.  

Thus, when rated separately, the Veteran would receive a 100 percent rating for dementia, a 10 percent rating for loss of sense of smell, and a 10 percent rating for tinnitus.  

	B. Rating using the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified Table

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  

38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

It is clearly most beneficial to the Veteran to rate his dementia under 38 C.F.R. § 4.130 (at 100 percent); thus, the symptoms associated with that disability will not be for consideration when determining the evaluation using the above criteria.  

While the Veteran was afforded a TBI examination in May 2009, even with the addition of the other medical and lay evidence, the findings are not extensive enough to properly consider each facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  As noted above, another TBI examination was scheduled; however, the Veteran's degree of dementia renders it very difficult to evaluate him and no further examination could be performed.  

As the rating for dementia accounts for the following facets of cognitive impairment, rating based on these facets would not be appropriate:  Memory, attention, concentration, executive functions; Judgment; Social interaction; Orientation; Neurobehavioral effects; and Communication.  

Regarding the remaining facets, the Veteran does not have a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma.  The Veteran has participated in the appeal process and has demonstrated consciousness greater than that contemplated by total impairment.  There is no evidence showing any problems with visual spatial orientation or motor activity (with intact motor and sensory system); thus, a level of impairment of "0" is warranted for these facets.  

The remaining facet for determining a rating under the criteria in Diagnostic Code 8045 is subjective symptoms.  For level of impairment "2" there would need to be three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headache requiring rest periods during most days.  For level of impairment "1" there would need to be three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  For level of impairment "0" there would need to be subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Here, the Veteran's subjective symptoms include headaches, vertigo, dizziness, loss of the sense of smell, intermittent numbness of the face and extremities, and tinnitus.  The Veteran has more than 3 subjective symptoms that are at least mild in severity.  For example, tinnitus and daily mild to moderate headaches are listed as examples for level of impairment "1".  The Veteran's loss of sense of smell can also be included as a subjective symptom that mildly interferes with work; instrumental activities of daily living; or work, family or other close relationship.  Thus, level of impairment "1" would be warranted.  A higher level of impairment would not be warranted as three or more subjective symptoms having a moderate affect are not shown.  While the Veteran sometimes sleeps when he has a headache (assuming this equates to the example of headache requiring rest periods during most days), he does not have two other subjective symptoms which cause moderate interference with work; instrumental activities of daily living; or work, family or other close relationship.  

As the highest level of impairment shown is "1" a single rating of 10 percent would be warranted under Diagnostic Code 8045, for his tinnitus, headaches, and loss of sense of smell.  If considered separately, his tinnitus and loss of sense of smell each warrant a 10 percent rating, which ultimately is more favorable then rating his subjective symptoms under Diagnostic Code 8045.

	C. Conclusion

In this case, although the Veteran was previously in receipt of a single 10 percent rating for residuals of a head injury under the old version of Diagnostic Code 8045, it is clearly more beneficial to the Veteran to rate the residuals of head injury separately as discussed above under the revised version of Diagnostic Code 8045.  The symptomatology associated with his head injury has been consistent throughout the course of this claim.  As such, for the course of this claim, a 100 percent rating is warranted for dementia, a 10 percent rating for loss of sense of smell, and a 10 percent rating for tinnitus, with the other residuals of head injury receiving a noncompensable rating.  When effectuating this decision, the RO should be mindful of the provisions of 38 C.F.R. § 3.114 (2011) as the Veteran appears to have filed his claim for increase within one year of the revision to 38 C.F.R. § 4.124a, Diagnostic Code 8045.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

A 100 percent rating for dementia as a residual of a head injury is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for tinnitus as a residual of a head injury is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for loss of sense of smell as a residual of a head injury is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

A compensable rating for residuals of head injury manifested by headaches, vertigo, dizziness, and intermittent numbness of the face and extremities is denied.  


REMAND 

Diagnostic Code 8045 indicates that when rating residuals of TBI, VA should consider the need for SMC for such problems as the need for aid and attendance, being housebound, etc.  See 38 C.F.R. § 4.124a.  The Board recognizes that SMC was denied by a rating decision dated July 2010.  However, the Veteran's dementia is now considered a residual of his in-service head injury.  Given this change, the RO/AMC should again address whether the Veteran is entitled to SMC.  

In connection with the present appeal, the Veteran has not been provided proper VCAA notice regarding substantiating a claim for SMC.  Such should be remedied on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish SMC at the housebound or aid and attendance rate, to include a VA Form 21-2680, Examination for Housebound Status or Permanent Need For Regular Aid and Attend, to permit the Veteran to obtain relevant medical evidence from his treating physician.  

2.  Undertake any additional development deemed warranted to determine if the Veteran is eligible for SMC.    

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


